BERANEK, Judge,
dissenting:
I respectfully dissent. I believe the City Council awarded the public works contract to a contractor other than the lowest responsible bidder for the reason that the successful contractor was a local firm. Hometown location was not one of the criteria listed in the solicitation for bids. Furthermore, it was not one of the criteria to be considered in determining the lowest responsible bidder as set forth in the city ordinance. I would reverse. See Adolphus v. Baskin, 95 Fla. 603, 116 So. 225 (1928).